Citation Nr: 1750204	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder including depression, pain disorder and/or anxiety, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This matter comes before the Boards of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran had a hearing before a Veterans Law Judge (VLJ) in November 2013.  That VLJ is no longer employed by the Board.  In an August 2017 response, the Veteran indicated that he did not want another hearing before a current VLJ.

Upon appeal, the Board denied the Veteran's claim in September 2015 and the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2017 Memorandum Decision, CAVC vacated the Board's September 2015 decision and remanded to the Board for further proceedings.  In its Memorandum Decision, CAVC determined that the VA did not obtain Postal Service records and did not address why it did not make further attempts to obtain the records.  CAVC also determined that the 2014 VA examiner's opinion applied an inappropriate legal standard to the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon instructions from the February 2014 Board remand, the AOJ requested disability retirement records from the United States Postal Service (USPS) in March 2014.  The requested records have not yet been obtained.  Because USPS is a Federal department or agency, the VA should make as many requests as are necessary to obtain said relevant records.  See 38 C.F.R. § 3.159(c)(2).  Further attempts should be made to obtain records from the USPS, as the Veteran described now being retired from his job at USPS due to disability from his feet and back and due to depression.  While some USPS records appear to be of record, the disability retirement records are not.  Such records could contain evidence pertinent to the issue on appeal.  

Additionally, the Board finds that further medical opinion evidence is necessary regarding the Veteran's psychiatric disability.  The Veteran was provided with VA examinations in June 2010 and April 2014.  The Board determined that the June 2010 VA examiner's opinion was not supported by clear rationale and the Veteran was provided a subsequent examination due to the deficiencies in the June 2010 examiner's opinion.  CAVC stated that the subsequent examination, rendered in April 2014, was also deficient.  The examiner improperly relied upon the June 2010 examiner's opinion to support her conclusion, where the Board found the June 2010 examiner's opinion deficient as evidenced by the February 2014 Board remand.  CAVC stated that reliance upon a deficient VA examiner's opinion was improper.  

Moreover, CAVC stated that the April 2014 examiner wrote that the Veteran's disorder was primarily caused by chronic pain and seemed to suggest that the Veteran's service-connected left foot disorder was a causal factor in the development of his psychiatric disorder.  This suggestion requires clarification, as the etiology of the Veteran's psychiatric disorder is unclear.  The examiner also stated that the Veteran's service-connected disorders aggravated the Veteran's depression but determined that depression was not aggravated beyond normal progression.  The examiner's rationale was inadequate as it did not consider the Veteran's service-connected disorder separately from the other identified aggravating stressors.  The appropriate standard that the examiner should use is codified in 38 C.F.R. § 3.310(b) ("Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.").  Thus it appears that another examination should be conducted to determine whether the Veteran's psychiatric disorder was caused by the Veteran's service-connected disabilities or was aggravated beyond its normal progression.

Accordingly, the case is REMANDED for the following action:
1.  Request from the USPS a copy of any disability retirement determinations concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities, and ensure that it makes as many requests as are necessary until it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an appropriate examiner.  The entire claims file, to include a complete copy of the CAVC Memorandum Decision and this remand must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The VA examiner should render an opinion regarding the nature and etiology of the Veteran's psychiatric disorder.  Without reliance on the June 2010 or April 2014 VA examination reports, the examiner should determine whether any of the Veteran's service-connected disabilities caused or aggravated the Veteran's psychiatric disorder.  

(a)  The VA examiner should determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's psychiatric disability began during, or is otherwise etiologically related to, his military service (November 1976 to November 1979).

(b)  The VA examiner should determine whether it is at least as likely as not that the Veteran's psychiatric disability was caused by any of the Veteran's service-connected disabiliites (chronic left ankle sprain, right foot pes planus, left flat foot, and/or right chest scar).  

(c)  The VA examiner should determine whether it is at least as likely as not that the Veteran's psychiatric disability was aggravated by any of the Veteran's service-connected disabiliites (chronic left ankle sprain, right foot pes planus, left flat foot, and/or right chest scar).  

For purposes of this opinion, aggravation is defined as any increase in severity that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the disease.  The determination of aggravation due to a service-connected disability or disabilities should be made independent of any additional non-service connected stressors/disabiliites that may cause aggravation.  If aggravated, the VA examiner should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The VA examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  In rendering the requested opinions, the VA examiner should consider all pertinent evidence, to include the pertinent medical evidence and lay statements from the Veteran.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

